Citation Nr: 1027201	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of left ankle 
injury.  

2.  Entitlement to service connection for residuals of right knee 
injury.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran had active service from September 1978 to March 1982 
and from February 1983 to February 1986.  He also had an 
additional active service period of 1 year, 4 months, and 10 
days, the actual dates of which are not of record.  The Veteran 
has indicated that the period started in May 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

A videoconference hearing was held in May 2010 before the 
undersigned Veterans Law Judge.  Additional evidence received at 
the hearing was accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (c) (2009); see also Disabled American 
Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  The Veteran also testified before a Decision 
Review Officer at the RO in February 2009.  Copies of the 
transcripts of these hearings are of record.  

At the 2010 hearing, the Veteran indicated that he wished to 
withdraw the issues of entitlement to an initial rating in excess 
of 10 percent for degenerative disease of the lumbar spine, 
entitlement to service connection for disorders of the right 
ankle, left knee, neck, and right shoulder.  Accordingly, these 
claims are not currently in appellate status before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Board finds that additional development is warranted.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability; the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to clarify the diagnoses of the Veteran's 
left ankle and right knee disabilities and to determine whether 
such disabilities, if present, are medically related to the 
Veteran's period of service.

The Veteran asserts that he injured his left ankle and right knee 
making jumps as a paratrooper during service.  Review of the 
service treatment records (STRs) reflects that he was seen for 
left foot and ankle pain after a jump in July 1980.  There was 
some redness and a small area of discoloration.  A sprain was 
noted.  Additional inservice examinations do not indicate 
additional left ankle problems, to include upon evaluations in 
March 1982, November 1982, and early 1985.  At the time of 
discharge examination in December 1985, the Veteran did not 
report left ankle problems and none were diagnosed.  While the 
STRs are negative for report of, treatment for, or diagnosis of a 
right knee disorder, the Veteran gave a medical history upon 
discharge exam of occasional knee pain but no right knee 
pathology was diagnosed.  

Post service records include private records dated from 1991 
through 2004 and VA records dated from 2007 through 2009.  The 
only medical evidence of a post service left ankle condition is a 
VA August 2009 left ankle X-ray report where the examiner noted a 
"+ tiny exostosis at the distal tip of Fibula."  No chronic 
right knee disorder is indicated in these private or VA records.  

At the personal hearings in 2009 and 2010, the Veteran provided 
testimony in which he asserted that he injured his left ankle and 
right knee during inservice jumps.  At the most recent hearing, 
he said that a VA physician had recently noted that he had a left 
ankle bone spur which could have resulted from an injury which 
occurred long ago.  He added that post service private records 
from the 1980s where he received ankle treatment were destroyed 
and unavailable.  His representative requested that the Veteran's 
right knee be examined to determine if a chronic disorder was 
present and related to his inservice complaints.  

Added to the record at the 2010 hearing was a statement as 
provided by the Veteran's ex-wife in which she attested that when 
she was married to the Claimant, he sustained a left ankle injury 
while attending Jump School in 1979.  

As noted above, the Veteran has a current left ankle diagnosis of 
"+ tiny exostosis at the distal tip of Fibula."  No opinion is 
of record whether this left ankle condition is potentially 
related to service.  Thus, the Board finds that a medical opinion 
as to the nature and etiology of this and other any left ankle 
disorder found should be obtained.  Based upon the current 
evidence, it is not clarified that a right knee disorder or 
disability exists.  As the Board is remanding the left ankle 
claim for additional orthopedic evidence development, it will 
also extend an opportunity to the Veteran to have his right knee 
examined to see if he has a claimed right knee disorder, and, if 
so, whether it is potentially of service origin.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
left ankle and right knee manifestations, 
on appeal.  Any records that are not 
currently included in the claims file 
should be obtained and added to the file, 
if possible.  With any necessary 
authorization from the Veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and Veteran is to 
be informed of such.  If pertinent records 
are received, the AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to these issues.  

2.  The Veteran should be afforded a VA 
examination by an appropriate examiner to 
determine the nature and etiology of any 
left ankle and right knee disorders found.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination and the 
examination report should reflect that 
such review has been accomplished.

All studies or tests deemed necessary by 
the examiner should be performed.  The 
examiner should also conduct a thorough 
examination of the Veteran's left ankle 
and right knee, and provide a 
diagnosis/diagnoses for any pathology 
found.  As to any disability found on 
examination, the examiner should be asked 
to indicate whether it is at least as 
likely as not (a 50 percent probability or 
more) that such disability is related to 
military service.  If no disorder of the 
knee or ankle is found, that should also 
be noted.

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2009).  Examples of good cause include, 
but are not limited to, the illness or 
hospitalization of the claimant or the 
death of an immediate family member.  If 
the Veteran fails to report to the 
scheduled examination, the AMC/RO should 
obtain and associated with the claims file 
a copy or copies of the notice or notices 
of examination sent to the Appellant by 
the appropriate VA medical facility.  

3.  Readjudicate the issues on appeal.  If 
any desired benefit is not granted, a 
supplemental statement of the case (SSOC) 
should be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


